Title: To James Madison from Richard Peters, 6 April 1811
From: Peters, Richard
To: Madison, James


Dear SirBelmont April. 6. 1811.
I recieved your Letter & the Grains of sweet Corn; for which I return you Thanks. We have, here, that Species of Corn; but I always find that Change of Sied [sic] ameliorates. I am much obliged by your Attention to my Request as to the Big-Rye. I hope it will be successful; & that a most valuable Grain will be added to our Stock. I have hoed & cleaned my small Patch, planted last Autumn. I have never known any Plant exhibit such Appearances, in its early Stages, of Vigour & profitable Promise. I think I shall have more than a Bushell from my half Pint planted. I could encrease the Number of Plants by a Repitition of transplanting, by separating the Roots, but as I am now well, I do not care to venture being made worse, by an Attempt at being better. This is the Mistake of all Theorists.
Your Sheep I think must be the Barbary Coast Sheep. They are of the same Race, but not so good as the Mountain Sheep. I send to you a Specimen of the Wool of my Sheep; & a Sample of Home-spun Cloth, made from the original Ewe Selima & her Daughter, No. 2 in the Plate. It might have been manufactured better at one of our Factories. But I chose the whole Operation should be domestic & countryfied. I therefore had it woven & dressed by a common good Country Weaver & Fuller. Being a good Republican, I have a Coat made for my own wearing. I could not get it dyed in the Wool, without more Trouble than I chose to take, or I would have had it black; & would have worn it for my Costume. It would have then been on a Par with my Office; which is happily situated—below Envy & above Contempt. You see I am qualis ⟨eram?⟩; neither ambitious nor vulgar.
I forgot to mention, in my Account of the Sheep, a curious Difference between the Structure of the Nostril of the Tunis, & that of any other Sheep. No Doubt all the broad tailed Race are similar; but this I do not know. The Tunis Sheep do not emit, from the Nostril, the Mucus in such Quantity, as to form a Nidus for the Progeny of the Sheep Bee, or Fly, which, in common Sheep (& in the Merino also) deposits its Nit, producing Worms in the Head of almost every other Sheep. The Interior of the Tunis Nostril is formed like that of the Camel; & calculated to exclude, at Pleasure, any Annoyances, or dangerous Air or Vapour, which in the sandy Deserts of African or Asiatick Climates, are frequently fatal to the human Race.
I have had, on the Landsdown Farm (adjacent to mine) a full Proof of the Fact I mention—to wit—that the Tunis are exempt from the Diseases common to other Sheep; to which, of all others, the Merino is the most obnoxious. Mr C. Hare caught the Merino-Mania; & purchased 80 Sheep—many Mongrels—but many true Merinos. He placed them on the Lansdown Farm for a few Weeks. I warned the Tenant against the Danger of infecting with their Diseases his fine Flock of Tunis Crosses, some high blooded Tunis & others English & Irish Sheep. But, like the Prophecies of Cassandra, my Prognosticks were disregarded. Yet Bones (the Tenant) took great Care to keep the Flocks apart. He, however, admitted a few Merinos into his Sheep House, for a few Nights. Two Months after the Departure of Hare’s Sheep, & after several Frosts, he housed his Farm Flock. The Consequence was, that most of them caught the Scab, from the Infection left behind by the Merinos. The common Sheep were the worst, the English & Irish Breed (fine Sheep) a Grade better; but bad enough; the quarter blooded Tunis slightly affected; but the high blooded Sheep of this Race not in the smallest Degree infected. Even in the lowest blooded Tunis Sheep, there was no Excoriation; or Injury to the Fleece. But many of the Fleeces of the other Sheep became ragged; & of some, the greater Part of the Fleeces fell off. He has chiefly banished the Disease, by strong Infusions of Tobacco. All of the Tunis Blood recovered, by a few Washings. But the common Sheep are as bare in Spots, as is the Head of our national Eagle. Some of them have lost their Forelocks; & imitate, too exactly, the Head of our national Emblem. This is well enough for a sheepish Exhibition of Humility. It is, however, illiberal, tho’ not surprising, that our Eagle should be so continually pecked by the great Bullies of the Earth; when it remains always bareheaded & uncovered before them. Retournons a nos Moutons: I have had a Plan for importing some Sheep, from Tunis, in Contemplation for a long time past. I cannot obtain from Genl Eaton, the Information I have repeatedly required, of the exact Place from whence he procured my original Pair. He is un homme perdu; but I have taken Measures to get the necessary Information, & will prosecute my Plan. Mine must be a peculiar Species of the Breed. Yours very truly
Richard Peters
